                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

SAMANTHA J JACKSON                       CASE NO. 6:19-CV-00116

VERSUS                                   JUDGE JUNEAU

AT&T RETIREMENT SAVINGS                  MAGISTRATE JUDGE HANNA
PLAN ET AL

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and after

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation, Defendants’ Motions to Dismiss at Rec. Doc. 72 is

GRANTED.

      Signed at Lafayette, Louisiana, this 25th day of March 2020.



                                      _____________________________
                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
